          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
CMG HOLDINGS GROUP, INC. as assignee of :
XA, THE EXPERIENTIAL AGENCY, INC.,           :       Civil Action No.: 15-cv-05814-JPO
                                             :
                        Plaintiff,           :
                                             :
              vs.                            :       DEFENDANTS’ AND THIRD-PARTY
                                             :       PLAINTIFFS’ RESPONSE TO
JOSEPH WAGNER, HUDSON GRAY LLC,              :       PLAINTIFF’S AND THIRD-PARTY
DARREN ANDERECK, JESSIE LOMMA,               :       DEFENDANTS’ LOCAL RULE 56.1
MICHAEL DAY, JEAN WILSON, ESTELLE            :       STATEMENT, AND DEFENDANTS’
PIZZO, STUDIO AG, LLC, REMIGIO GUDIN, :              AND THIRD-PARTY PLAINTIFFS’
and MIXED COMPANY, INC.,                     :       LOCAL RULE 56.1
                                             :       COUNTERSTATEMENT
                        Defendants.          :
------------------------------------x
JOSEPH WAGNER, JEFFREY SMITH, DARREN :
ANDERECK, and JESSIE LOMMA,                  :
                                             :
                     Third-Party Plaintiffs, :
                                             :
              vs.                            :
                                             :
GLENN LAKEN and ALEXIS LAKEN,                :
                                             :
                     Third-Party Defendants. :
------------------------------------x

         Pursuant to Local Civil Rule 56.1, Defendants Joseph Wagner (“Wagner”), HudsonGray,

Inc., incorrectly sued herein as Hudson Gray LLC (“HudsonGray”), Darren Andereck

(“Andereck”), Jessie Lomma (“Lomma”), Michael Day (“Day”), Jean Wilson (“Wilson”),

Estelle Pizzo (“Pizzo”), Studio AG, LLC (“Studio AG”), Remigio Gudin (“Gudin”), and Mixed

Company, Inc. (“Mixed Company”) (collectively, the “Defendants”), and Third-Party Plaintiffs

Wagner, Jeffrey Smith, Andereck, and Lomma (collectively, the “Third-Party Plaintiffs”),

submit this Response to Plaintiff’s and Third-Party Defendants’ Local Rule 56.1 Statement of




{11646372:4}                                  1
          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 2 of 20



Material Facts Not in Dispute served by Plaintiff and Third-Party Defendants in support of their

Motion For Partial Summary Judgment:


         1.      This action was first commenced in New York County Supreme Court and was

removed by Defendants on July 24, 2015. (ECF #1).

Response:        Admit.



         2.      The operative complaint is the Second Amended Complaint (“SAC”).            (See

O’Connor Decl., Ex. A).

Response:        Deny. The operative complaint is the Second Amended and Revised Complaint.

(Doc. No. 19.)



         3.      The Court issued a comprehensive decision and order dated September 7, 2016,

sustaining all but two causes of action in the SAC. (ECF #42).

Response:        Admit that the Court issued a decision and order, September 7, 2016 (the “Order”)

that dismissed two causes of action, but deny that it sustained all other causes of action in the

Second Amended and Revised Complaint as Defendants had not moved with respect to three

causes of action.



         4.      The only equitable claim that survived the motion to dismiss is one for unjust

enrichment, which claim is duplicative of the other damage claims and therefore is unlikely to be

submitted to a jury. (Id.)

Response:        Defendants and Third-Party Plaintiffs object to the statement that unjust

enrichment claim is duplicative of other damage claims on the grounds that it is a legal


{11646372:4}                                     2
          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 3 of 20




conclusion.     Defendants and Third-Party Plaintiffs object to the statement that the unjust

enrichment claim is unlikely to be submitted to a jury on the grounds that it premature as no trial

date has been set and it is unknown what claims or evidence will be submitted to a jury. Admit

that the only equitable claim that survived the motion to dismiss is for unjust enrichment.


Defendants’ Second Affirmative Defense.


5.        In their answer, Defendants raise a Second Affirmative Defense, as follows:

         283.   Plaintiff’s equitable claims are barred by the doctrine of unclean hands.

         284. CMG / XA, under the control of Glenn Laken (“Laken”) and Alexis Laken, has
committed numerous unlawful acts with respect to the subject matter of this dispute that preclude
its ability to obtain equitable relief.

       285. Upon Laken taking formal control over CMG / XA in 2014, after operating the
company under the guise of being a consultant, the Individual HudsonGray Defendants became
concerned about affiliating with Laken due to the fact that he was previously convicted for
racketeering conspiracy, wire fraud, illegal kickbacks, theft of honest services, conspiracy to
commit the above substantive offenses and to commit union pension fund fraud, securities fraud,
fraud by an investment advisor, conspiracy to commit securities fraud, wire fraud, and
commercial bribery. See, generally, United States v. Reifler, 446 F.3d 65, 70 (2d Cir. 2006).

        291. In 2014, moreover, Laken directed Wagner and Ronald Burkhardt, then XA’s
Executive Chairman, to arrange for an Internet consulting firm to “scrub” Laken’s “Google
listing” so that Internet searches of Laken’s name would not display information related to
Laken’s prior arrest, indictment and conviction.

        292. Following the initiation of this litigation in September 2014 and as a result of the
investigation conducted by Wagner and counsel, it has become clear that this litigation against
Wagner and the other Defendants is in part a scheme by Laken to conceal his illegal and
unethical actions relating to CMG including:

                         acting as a control person for CMG without proper disclosure

                         violating insider trading laws through illegal trading of CMGO stock

       293. According to an affidavit executed by Sol Mlot attached as Exhibit 1 hereto, in
April 2012 Laken began directing Sol Mlot to trade Mlot’s CMGO stock, and Laken also directly
traded Mlot’s CMGO stock using Mlot’s trading account credentials. Laken did not disclose his

{11646372:4}                                     3
          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 4 of 20



control of Mlot’s stock in any public filing. This unlawful trading activity of 14 million shares of
CMGO stock by Laken based on material non-public information, a clear violation of the
securities laws, is memorialized in a June 29, 2013 agreement between Laken and Mlot. See June
29, 2013 Agreement between Glenn Laken and Sol Mlot attached as Exhibit 2 hereto.

       295. This Agreement was acknowledged by letter dated June 18, 2014 attached as
Exhibit 3 hereto issued by CMG’s attorney, Darren Ofsink, who was indicted in 2015 on
charges of securities fraud, conspiracy to commit securities fraud, and conspiracy to commit
mail fraud and wire fraud. See Superseding Indictment dated November 2, 2015 attached as
Exhibit 4 hereto.

       296. At the same time, Laken was acting as a “control person” for CMG by directing
corporate management and policies, and also having full access to insider information regarding
CMG and its subsidiaries through his direct communication with CMG’s corporate officers,
auditor and accountant. For example, Laken signed the Release Agreement entered into with
Wagner on February 26, 2014 as “Chairman / CEO”, and then, on February 27, 2014, directed
Wilson to transfer CMG funds, again signing as the “Chairman / CEO”, several weeks prior to
his supposed appointment by the Board. See Agreement and Wire Transfer Authorization
attached as Exhibit 5 hereto.

       297. CMG did not disclose Laken’s role as a control person within CMG until the
April 7, 2014 public filing in which Laken was named as Chairman and CEO. See Form 8-K
attached as Exhibit 6 hereto.

        298. CMG / XA, under Laken’s control, also manipulated the stock of CMGO by
making false and defamatory statements concerning this lawsuit, including the July 16, 2015
press release advertising to sell a “new class of series A preferred shares that will have first
priority payout from any litigation settlement” to attract “capital to support CMG’s ongoing civil
RICO (Racketeer Influenced and Corrupt Organizations) lawsuit against former employees
seeking total damages of $20 million.”) See Press Release attached as Exhibit 6 hereto.

        299. As a result of this, and other, wrongful conduct, Plaintiff’s claims for equitable
relief must be denied and Plaintiff’s claim for punitive damages considered in light of Plaintiff’s
own wrongful conduct. (Defendants’ Answer, Second Affirmative Defense, Ex. B to the
O’Connor Decl.).

Response:      Admit, except deny that the first three paragraphs of the Second Defense were

numbered 283, 284, and 285, and aver that those paragraphs were actually number 288, 289, and

290, respectively.


         6.     Upon resolution of the motion to dismiss, the parties engaged in two years of

discovery. (ECF Nos. 43 to 131).


{11646372:4}                                     4
          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 5 of 20




Response:          Admit.



         7.        Plaintiff made a demand for a corporate designee from Hudson Gray to give

testimony about the Second Affirmative Defense and Joseph Wagner was produced.                     The

following constitutes Mr. Wagner’s attempt to explain this affirmative defense:

         Q. Last question is it pertains to the defenses raised by HudsonGray. If you
         want to say that he is going to be the one to talk about it that's fine, but there is a
         defense raised in the case that trading activity by Mr. Laken somehow should
         disallow the claims in this case. Are you familiar with that?

         MR. MATTHEWS: You can testify to your familiarity.

         A.    I am familiar with the claims, yes.

         Q.    Tell me about it. What's this defense of yours at HudsonGray?

         MR. MATTHEWS: I am going to object in that it is not listed in the topics. But
         you can go ahead and testify.

         MR. O'CONNOR: I think it is, but he can go ahead and answer.

         A. At a high leveling context it is that what Mr. Laken's attorneys have admitted
         that he has been posting on the stock board his giant killer promoting the stock.
         At the same time that there is trading records showing that Barbara Laken is
         selling stock acting on inside information and promoting stock on the stock board.

         Q.    Anything else?

         A.     I am sure there is more details to it but this is something that Scott
         [Matthews] is handling. I am not crafting the unclean hands defense.

         Q. Let me go through what you just said. Posting on a stock board as giant
         killer. What did he post?

         A.    There is numerous posts. I don't have them memorized verbatim.

         Q.    What were the posts and when?




{11646372:4}                                         5
          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 6 of 20



         A. Again, they were over the past periods of time while he was involved with
         inside information and working in CMG access to the auditor, running the
         company.

         Q. Is it your claim that for HudsonGray that this occurred prior to the departure
         of the defendants in this case or before?

         MR. MATTHEWS: You know what, I am going to object. This is not part of the
         30(b)(6) deposition topics. You are happy to take a look at them.

         MR. O'CONNOR: Sir, it is your client’s defense.

         MR. MATTHEWS: It is not listed. We client has already been deposed in this
         action and it also goes to attorney work product.

         MR. O'CONNOR: So your position is you are not going to let him answer
         questions?

         MR. MATTHEWS: I’d answer a few questions but I mean the giant killer post I
         know there are hundreds of them.

         MR. O'CONNOR: I’d appreciate if you don’t talk.

         MR. MATTHEWS: Then I prefer not to let him answer the question.

         MR. O'CONNOR: You are not going to let your client answer questions you
         know that you are going to have to bring him back.

         MR. MATTHEWS: I don't know how you would do that. It is not part of the
         topics. I want to be collegial about this so that we don't have a dispute.

         MR. O'CONNOR: Let me ask this.

         BY MR. O'CONNOR:

         Q. You know there is a claim against your clients, against you and against your
         company and against Darren [Andereck], against Jean [Wilson]; right? For
         damages right?

         A.    Correct.

         Q. Do you have any claim that those damages aren’t owed to you because of
         something done with Glenn Laken with his posting board?

         A. I can't answer that. That's a legal question.



{11646372:4}                                    6
          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 7 of 20



         Q.    You don't know the answer to that?

         A.    I do not. That would be Scott who would answer that. (Deposition of
         Hudson Gray Corporate Designee Joseph Wagner, at 173-176, O’Connor Decl.
         Ex. C) (emphasis added).

Response:        Deny. Plaintiff did not make a demand for a corporate designee from Hudson

Gray to give testimony about the Second Affirmative Defense, as demonstrated by the Re-Notice

of Deposition of HudsonGray LLC Under Rule 30(b)(6), dated September 13, 2018. (Matthews

Dec., Ex. A.) Further, as demonstrated in the excerpt of the deposition of HudsonGray corporate

designee Joseph Wagner included above, Defendants’ counsel objected during the deposition on

the grounds that the Rule 30(b)(6) notice did not make a demand for a corporate designee to

provide testimony concerning the Second Defense, along with an objection based upon attorney

work product.


         8.      Barbara Laken owns approximately 10,000,000 shares of CMG in certificate form,

which are presently non-negotiable. (Glenn Laken Declaration (“G. Laken Decl.”), ¶ 3). Glenn

Laken worked with her to manage her portfolio of CMG stock given his background in the

financial industry. (Id.) CMG is traded on the over-the-counter market (“OTC”). (Id., ¶ 2).

Response:        Admit that CMG is traded on the over-the-counter market. Deny knowledge or

information sufficient to form a belief as to the whether Barbara Laken owns approximately

10,000,000 shares of CMG in certificate form or that Glenn Laken worked with her to manage

her portfolio of CMG stock.



         9.      During the period of 2011 through April 2018 there were hundreds of buy tickets

generated for her account, and only two sell tickets. (Id.)




{11646372:4}                                        7
          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 8 of 20




Response:      Defendants and Third-Party Plaintiffs object to this statement on the grounds that

it is not clear whose account is being referenced. Deny knowledge or information sufficient to

form a belief as to the whether during the period of 2011 through April 2018 there were hundreds

of buy tickets generated for “her account” and only two sell tickets.



         10.   The first sale on August 23, 2013 was for 120,000 shares that generated

$1,029.24, followed by a purchase the same day for 104,000 shares at a total cost of $1,037.08.

Response:      Deny. The sale of 120,000 shares of CMG stock on August 23, 2013 for $.008679

generated $1,041.48, and the purchase of 104,000 shares (100,000 shares for $.0098 and 4,000

shares for .0097) that same day cost a total of $1,018.80. (Matthews Dec., Ex. B.)



         11.   All of the statements attributed to Glenn Laken in either the Second Affirmative

Defense or Third-Party Complaint, which Defendants claim were made to either defame them or

inflate CMG’s stock, were all made after this trade, which obviously yielded a loss. (Id., ¶ 5).

Response:      Defendants and Third-Party Plaintiffs object to this statement on the grounds that

it is vague and ambiguous as to which trade is being referenced. Admit that the defamatory

statements by Glenn Laken described in the Third-Party Complaint occurred after August 23,

2013, but deny that all of the message board posts made by Glenn Laken to inflate CMG’s stock

took place after August 23, 2013. (Matthews Dec., Ex. Q, DEF165361 and DEF165365.) Deny

knowledge or information sufficient to form a belief as to whether the trades yielded a loss, as it

is not stated at what price the sold shares had been purchased for, or what price the purchased

shares were ultimately sold for.




{11646372:4}                                     8
          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 9 of 20




         12.    The second sale took place a full five years later, in May of 2018, for

approximately 3.9M shares. That sale generated approximately $21,000. (Id., ¶ 6).

Response:       Admit that a sale took place on May 10, 2018 for approximately 3.9 million shares

of CMG stock that generated $22,816.98, and deny knowledge or information sufficient to form a

belief as to the whether any other sales took place between the May 2018 sale and the August 21,

2013 sale.



         13.    The Lakens sold the 3.9M shares at that time because they needed funds and

decided to take the loss rather than borrow finds and increase their debt. Based on the accounting

principal FIFO, the sale resulted in a significant loss. (Id., ¶ 7).

Response:       Deny knowledge or information sufficient to form a belief as to the why the

Lakens sold 3.9 million shares at that time or whether the sale resulted in a significant loss.



         14.    Over the years, Glenn Laken has posted information on an online forum called

investorshub.com with the profile “giantkiller.” (Id., ¶ 10).

Response:       Admit.



         15.    Glenn Laken never posted for personal benefit or short term profit, as the stock

trading clearly shows. (Id., ¶ 11).

Response:       Deny. Glenn Laken’s posts demonstrate that the purpose of the posts was to boost

or maintain the price of CMG stock, of which the Lakens owned millions of shares, and to

promote Glenn Laken’s management of CMG. (Matthews Dec., Ex. Q.)




{11646372:4}                                        9
         Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 10 of 20




         16.    Defendants include an affidavit by Sol Mlot in their answer and affirmative

defenses, claiming that this constitutes “unclean hands”. Sol Mlot is a 95-year old man who has

been dating Glenn Laken’s 87-year old mother for more than 15 years. He asked Glenn Laken to

help him with trading and Glenn did so. He did not like the results he got, and signed an affidavit

at his son’s insistence stating that Glenn Laken had no authority to trade on his behalf. Mlot later

signed a second affidavit recanting the first affidavit. Later, at the insistence of his sons, he signed

a third affidavit – after they had him declared incompetent in a Florida proceeding –

contradicting the first and second ones. During this period, Mr. Mlot’s sons were litigating against

Glenn Laken’s mother in an effort to deny her a small inheritance left by their father. This case has

since been settled in Illinois. (Id., ¶ 13).

Response:         Defendants and Third-Party Plaintiffs object to this paragraph on the grounds

that Glenn Laken lacks personal knowledge of the facts sought to be admitted, and so the

statement relies on hearsay. Deny that Sol Mlot asked Glenn Laken to help him with trading and

that Glenn Laken did so. According to the Affidavit of Sol Mlot, dated September 24, 2015,

Glenn Laken asked Sol Mlot if he “would be interested in some good stock tips,” and Glenn

Laken drafted an agreement under which Glenn Laken would “manage” Sol Mlot’s position in

CMG stock and determine when to liquidate the shares, and the two would share in the profits

and losses. (Matthews Dec., Ex. C.) Deny that Sol Mlot signed an affidavit at his son’s

insistence stating that Glenn Laken had no authority to trade on his behalf. In an affidavit, dated

March 2, 2017, Sol Mlot stated that the statements in his September 2015 affidavit were true.

(Matthews Dec., Ex. D.) Deny that Mr. Mlot’s sons were litigating against Glenn Laken’s

mother to deny her a “small inheritance.”




{11646372:4}                                      10
         Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 11 of 20




The Third-Party Complaint.

         17.   On or about February 29, 2015, Third-Party Plaintiffs, Wagner, Andereck and

Lomma (collectively, “Third-Party Plaintiffs”), filed a Third-Party Complaint against Glenn

Laken and Alexis Laken (collectively, “Third-Party Defendants”) alleging six counts of Libel and

Libel Per Se. (See O’Connor Decl., Ex. C).

Response:      Deny that Third-Party Plaintiffs consist only of Wagner, Andereck, and Lomma

and that the Third-Party Complaint was filed on February 29, 2015. The Third-Party Complaint

was filed on February 19, 2015, and Jeffrey Smith is also a Third-Party Plaintiff. (Doc. No. 145-

3, Ex. C.) Admit that the Third-Party Complaint alleges six counts of libel and libel per se

against Glenn Laken and Alexis Laken.



         18.   Alexis Laken took over the duties of President of XA in July 2014, at a

tumultuous time when XA had just suffered the mass exodus of its CEO, President and entire

production team in the course of just a few weeks. (A. Laken Decl., ¶ 3).

Response:      Defendants and Third-Party Plaintiff object to this statement on the grounds that

the phrase “entire production team” is vague and ambiguous.

               Admit that Alexis Laken took over the duties of President of XA in July 2014.

Deny that “XA had just suffered the mass exodus of its CEO, President and entire production

team in the course of just a few weeks.” XA’s former CEO, Wagner, gave notice of resignation

from XA on March 14, 2014. (Wagner Dec., ¶ 3.) XA’s former President, Andereck, resigned

effective May 22, 2014. (Matthews Dec., Ex. E, p. 31, line 21-22.) Day resigned on May 20,

2014. (Id., Ex. F, p. 77, line 4.) Lomma, another member of the production team, resigned



{11646372:4}                                   11
         Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 12 of 20




effective June 13, 2014. (Id., Ex. G, p. 20, line 13.) Therefore, Defendants’ departures took

place over the course of months, not “just a few weeks.”



         19.   At the time, she did not know this had all been carefully orchestrated and planned

by Wagner, Wilson and their co-defendants for many months. Alexis Laken learned the details of

their fraudulent acts slowly. By September 2014, it began to come into full picture, and suit was

first filed in September 2014 in New York County Supreme Court. (Id. at Decl., ¶ 4).

Response:      Defendants object to the allegations in the first two sentences of paragraph 19 as

vague and ambiguous. Admit that this lawsuit was commenced in September 2014 in New York

County Supreme Court, and deny any fraud. (Wagner Dec., ¶ 4; Wilson Dec., ¶ 3.)



         20.   After suit was filed against Defendants, Alexis Laken received a call from a

reporter from Crain’s Chicago. She returned that call and politely referred the reporter to the

publicly-available pleadings on file in the action that had been filed. (Id. at Decl., ¶ 9). The

Crain’s article to which the Third-Party Complaint relies itself attaches this article that recites

allegations from the pleading.

Response:      Deny that Alexis Laken referred the reporter from Crain’s Chicago to the

publicly-available pleadings on file in the action that had been filed and that the Crain’s article

recites allegations from the pleadings. Alexis Laken sent an email to the reporter from Crain’s

Chicago that included defamatory statements that had not been included in the publicly-filed

pleadings and which were then included in the Crain’s Chicago article. (Matthews Dec., Ex. H.)

Deny knowledge or information sufficient to form a belief as to whether the Crain’s Chicago




{11646372:4}                                    12
         Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 13 of 20




reporter and Alexis Laken also spoke by telephone. Deny that the Crain’s article to which the

Third-Party Complaint relies itself attaches this article that recites allegations from the pleading.



         21.    At no time did Alexis Laken give the reporter any information beyond the

pleadings or express any opinions other than what was alleged by XA in its pleadings in this

action. (Id. at Decl., ¶ 10).

Response:       Deny. Alexis Laken the Crain’s Chicago reporter an email dated December 16,

2014 containing statements that were not included in the pleadings in this action at the time and

that did not express opinions. (Matthews Dec., Ex. H.)



         22.    The Third-Party Complaint (Counts II and V) also refers to a communication

between Alexis Laken and Mike Axelrod (“Axelrod”) about an unpaid bill for his wedding.

Alexis Laken determined that Wagner had caused XA to perform valuable services for Axelrod

without seeking full repayment. This was one of many instances that were discovered where

Wagner, Wilson and others had engaged in this conduct to the detriment of XA. (Id. at Decl.,

¶ 11)

Response:       Admit that the Third-Party Complaint refers to a communication between Alexis

Laken and Axelrod regarding the bill for his wedding. Deny knowledge or information sufficient

to form a belief as to whether Alexis Laken determined that Wagner had caused XA to perform

valuable services for Axelrod without seeking full repayment. Deny that Wagner and Wilson

caused XA to perform valuable services for clients without seeking full repayment. (Wagner

Dec., ¶ 5; Wilson Dec., ¶ 4.)




{11646372:4}                                     13
         Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 14 of 20




         23.   Alexis Laken did communicate to Axelrod that it was not acceptable for him to

claim that he had been given services for free, particularly in light of the pending litigation

against Defendants accusing them of fraud and diversion of corporate opportunities. She did so

in her capacity as President of XA, to recover a just and legal debt for services that Wagner and

Wilson were apparently intending to allow to go unpaid. (Id. at Decl., ¶ 12).

Response:      Deny. (Doc. No. 145-3, Ex. D and E.) Alexis Laken’s email to Axelrod actually

stated she has “an ongoing relationship with a number of media outlets” and that “Crain’s

Chicago in particular has been asking for interesting and salacious details.”        Alexis Laken

threatens Axelrod by stating that if he does not pay the amounts demanded within three days, “I

will have no choice but to contact both the Chicago and New York press with regards to your

lack of payment for a wedding that occurred 15 months ago” and that “Although I would prefer

not to publicly embarrassing you and your family, I have no problem doing so if this balance is

not paid in full.” The email also provides a link to the defamatory Crain’s Chicago article. (Id.)



         24.   In her communications with Axelrod, which were not “published” but rather

constituted an attempt to collect a debt, she made reference to the Crain’s article and the

allegations of the lawsuit. (Id.)

Response:      Admit.



         25.   Defendants have claimed that XA made public filings that contained defamatory

information, or did so in a way to manipulate its stock.




{11646372:4}                                    14
         Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 15 of 20




Response:       Deny. Defendants have claimed that Glenn Laken has made public filings that

contained defamatory information, or did so in a way to manipulate CMG stock. (Doc. No. 145-

3, ¶¶ 24-32.)



         26.    Everything in CMG’s public Securities & Exchange Commission (“SEC”) filings

was fully vetted after a thorough investigation and included in the pending lawsuit, which

commenced in September 2014 following the departure of Jean Wilson and the discovery that

Defendants had orchestrated a massive fraud on CMG and its shareholders. (G. Laken, ¶ 9).

Response:       Deny that everything in CMG’s public SEC filings was included in the pending

lawsuit at the time that the filings were made (Matthews Dec., Ex. I; Doc. No. 145-3, Ex. C) and

deny information or knowledge sufficient to form a belief as to whether a “thorough

investigation” was completed prior to the SEC filings.



         27.    The Second Affirmative Defense and Third-Party Complaint do not allege that a

single person traded on such information, nor do they identify a single customer of Third-Party

Plaintiffs who refused to do business with them because of anything said or done by XA or CMG

or its officers and/or employees.

Response:       Admit.



         28.    Tellingly, Lomma admitted at deposition that: she has not even read the Third-

Party Complaint; is not paying to pursue it; cannot explain what was said about her that was false

except that she considers the SAC’s allegations to be false; and has not suffered even a single

penny of damages. (Deposition of Jesse Lomma, at 111-114, O’Connor Decl. Ex. E).


{11646372:4}                                   15
         Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 16 of 20




Response:       Defendants and Third-Party Plaintiff object that it is neither relevant no material

whether a party has read the pleadings or personally paid legal fees in the case. Deny, except

admit that Lomma stated the following at her deposition that: (a) she had not reviewed the Third-

Party Complaint; (b) she has not personally paid money to pursue the third-party claims against

the Lakens; (c) she had not reviewed the Crain’s Chicago article in some time and so “wouldn’t

be comfortable answering that,” but testified that the allegations in the Complaint against her

were false; and (d) her reputation had been damaged as a result of the defamatory statements

made by the Lakens, but could not identify, at her deposition, any particular lost wages or

business opportunities. (Doc. No. 145-5, p. 111-114.)


 DEFENDANTS’ AND THIRD-PARTY PLAINTIFFS’ STATEMENT OF ADDITIONAL
           MATERIAL FACTS PURSUANT TO LOCAL RULE 56.1

         Pursuant to Local Civil Rule 56.1, Defendants and Third-Party Plaintiffs respectfully

submit this statement of additional material facts, which includes facts that do not present

genuine issues to be tried and facts that present genuine issues to be tried. In opposition to the

Partial Motion for Summary Judgment submitted by Plaintiff and Third-Party Defendants,

Defendants and Third-Party Plaintiffs state:


         29.    This action was commenced in New York State Supreme Court with the filing of

the initial Summons and Complaint, dated September 22, 2014 (the “Initial Complaint”).

(Matthews Dec., Ex. I.)

         30.    The First Amended Complaint was not filed until June 29, 2015. (Doc. No. 1-1.)

         31.    At the time Alexis Laken communicated with the reporter from Crain’s Chicago

through her email dated December 16, 2014, and at the time Glenn Laken caused to be filed with

the SEC a letter to shareholders of CMG, dated November 19, 2014, the only complaint filed in
{11646372:4}                                    16
         Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 17 of 20



this action was the Initial Complaint. (Matthews Dec., Ex. H; Doc. No. 145-3, Ex. C; Matthews

Dec., Ex. I.)

         32.    The Initial Complaint does not include any allegations concerning: (1) Wilson; (2)

credit card reimbursement; (3) Studio AG; (4) Mixed Company; or (5) XA Scenes. (Matthews

Dec., Ex. I.)

         33.    The December 16, 2014 email from Alexis Laken to the Crain’s Chicago reporter

includes the following statements:

        Wilson “[v]iolated an existing non compete [sic] by conspiring with Joe Wagner to steal
         employees and business from XA and set up offices for Hudson Gray [sic] in New
         York”;

        Wilson “[a]llowed Darren Andereck to charge all company business on his private
         AMEX account, then falsify charges on reconstituted spread sheets” and that Andereck
         “[c]omitted credit card fraud by filing fraudulent ‘snapshot’ bills for himself and other
         employees to auditors which they had coded themselves”;

        Wilson “[b]ecame an unauthorized vendor to XA through her Elmhurst, Illinois florist
         shop, Mixed Company, which charged XA $130,000 lat [sic] year alone”;

        Wilson “[o]perated a competing shadow business through a company called XA Scenes
         that has been folded into XA by the parent company – that unbeknownst to the board of
         the parent company continued to function as a the [sic] rental agency for Gallery 1028 . . .
         and as an agent for Alice’s Garden/ Studio AG – a competing enterprise owned by XA’s
         president, Darren Andereck”;

        Wilson and others, through XA Scenes, Studio AG, Alice’s Garden, and Mixed
         Company, “siphoned millions of dollars in revenue from the parent company. Parent
         company board members were unaware of Alice’s Garden, Studio AG, Mixed Company,
         and Gallery 1028”;

        Andereck, “[u]nknown to the board of the parent company”, “owned the competing
         business Studio AG during the entire term of his employment at XA, in violation of his
         non compete [sic] agreement.” According to the email, “Studio AG became an
         unauthorized vendor to XA as well, charging XA over $600,000.00 in unspecified,
         unauthorized and possibly fraudulent charges in the last year alone.”

(Matthews Dec., Ex. H.)



{11646372:4}                                     17
             Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 18 of 20



             34.      The Crain’s Chicago article annexed as Exhibit A to the Third-Party Complaint

includes the following statements:

                  Wilson “created a company called HudsonGray and solicited XA clients in violation
                   of [her] non-compete agreements”;

                  “the former employees also put personal charges on company credit cards and used
                   XA funds to pay for family members’ cellphones, personal travel, and other expenses
                   unrelated to business”;

                  “Wilson conspired with former CEO Joe Wagner, also based in Chicago, and former
                   President Darren Andereck, based in New York, to solicit XA employees and
                   business”;

                  “a west suburban Elmhurst florist owned by Wilson, Mixed Company, was an
                   unauthorized vendor to XA and received $130,000 in payments in the last year”;

                  “Wilson, Wagner, and Andereck also operated a company called XA Scenes that
                   functioned as the rental agent for Gallery 1028, a Near North Side loft event space,
                   and as an agent for Alice’s Garden, a now-defunct Lakeview florist owned by
                   Andereck, and Studio AG, a North Side event-production company he also owns.”

                  Studio AG and Alice’s Garden “supplied the same services to the same clients as XA,
                   operated without the knowledge of CMG executives and siphoned millions of dollars
                   in revenue from XA.”


(Doc. No. 145-3, Ex. A.)


             35.      Glenn Laken’s letter to shareholders includes the following statements:

            Andereck, Wagner, and Wilson “all owned privately held competing companies
             designed to siphon business opportunity away from XA. These private affiliations were
             not disclosed to the board of CMG. These undisclosed entities also defrauded the parent
             company be becoming vendors to XA – charging XA nearly $650,000 in questionable
             receipts over the last two years alone.”;

            Andereck, Wilson, Jeff Smith, Lomma, and Day “conspired with Joe Wagner to strip
             XA’s business of all corporate clients, newly purchased computers, lockers filled with
             staging equipment from around the country . . .”;

            CMG discovered “numerous instances of conversion of XA assets and funds, such as
             personal charges on company credit cards, payments for cell phones for family members,

{11646372:4}                                          18
          Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 19 of 20



          reimbursement for personal travel and other expenses which did not relate to XA in any
          way, in addition [sic] transactions between XA and parties owned by these former
          employees who did not disclose their interests in them.”


(Doc. No. 145-3, Ex. C.)

          36.   The statements identified in the Third-Party Complaint as defamatory concern

Third-Party Plaintiffs’ profession and/or allege criminality. (Doc. No. 145-3, ¶ 24-46.)

          37.   Third-Party Defendants filed an Answer to the Third-Party Complaint on June 26,

2015. (Doc. No. 145-4.)

          38.   The Answer to the Third-Party Complaint does not raise, as an affirmative

defense or otherwise, that the Third-Party Complaint does not seek relief derivative of the claims

made in the Initial Complaint. (Doc. No. 145-4.)

          39.   In 2000, Glenn Laken was convicted, following a jury trial, of: RICO conspiracy,

in violation of 18 U.S.C. § 1962(d); wire fraud; illegal kickbacks; theft of honest services; and

conspiracy to commit those offenses, along with conspiracy to commit union pension fund fraud,

securities fraud, and fraud by an investment advisor. U.S. v. Reifler, 446 F.3d 65, 70 (2d

Cir.2006).

          40.   Glenn Laken also pleaded guilty to conspiracy to commit securities fraud, wire

fraud, and commercial bribery “in connection with stock issued by FinancialWeb.com.” Id.

          41.   Glenn Laken was released from prison within the last 10 years. (Matthews Dec.,

Ex. J.)

          42.   Wilson, Wagner, and Andereck knew of Glenn Laken’s criminal conviction,

which contributed to their decisions to depart from XA. (Matthews Dec., Ex. E, p. 32-34, 40;

Ex. K, p. 29, 31-32; Ex. L, p. 105.)




{11646372:4}                                   19
         Case 1:15-cv-05814-JPO Document 155 Filed 12/20/18 Page 20 of 20



         43.   From its close on April 11, 2018 until its close on May 10, 2018, the share price

for CMG stock increased 524% (from .00125 to .0078). (Matthews Dec., Ex. M.)

         44.   Glenn Laken did not disclose to the SEC or to shareholders his May 10, 2018 sale

of 3.9 million shares of CMG stock. (Matthews Dec., ¶ 3.)


Dated: December 20, 2018
       New York, New York

                                     WINDELS MARX LANE & MITTENDORF, LLP


                                     By      /s Scott R. Matthews
                                             Scott R. Matthews
                                             James Tracy
                                     156 West 56th Street
                                     New York, New York 10019
                                     Tel.: (212) 237-1025
                                     Fax: (212) 262-1215
                                     smatthews@windelsmarx.com
                                     jtracy@windelsmarx.com
                                     Attorneys for Defendants




{11646372:4}                                  20
